                     IN THE UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF TENNESSEE

IN RE:                                       )
JAMES WHITFIELD LIVINGSTON,                  )
                                             )       Case No. 3:20-bk-03559
                                             )       Chapter 13
        Debtor(s).                           )       Judge Harrison
                                             )

                     ORDER DIRECTING EXAMINATION
        PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2004

        Upon the motion of Cassie Burton and Milessa Thomas, by and through counsel, it is
ordered that James Whitfield Livingston, both in his individual capacity and as the sole owner of
Livingscapes, LLC, and LG Ornamentals, LLC shall appear for examination pursuant to Federal
Rule of Bankruptcy Procedure 2004, at a mutually convenient time no later than November 17,
2020. Because of continuing concerns over the impact of COVID-19, which currently limits in-
person appearances in this Court and at Meetings of Creditors, the examination shall be held
electronically. The examination may be either telephonic or by video so long as the method
chosen by the movant is reasonably accessible to the party being examined and any expense is
borne by the movant. The movant shall provide instructions to the party to be examined regarding
the chosen electronic method for the examination. If the examining party wishes to pursue an in-
person examination, a separate motion must be filed explaining the extenuating circumstances that
justify such relief. An in-person examination may also be conducted if the parties agree on
satisfactory arrangements calculated to protect the health and safety of everyone in attendance.
        IT IS FURTHER ORDERED that the attorney for the movant shall serve a copy of this
order, along with the information regarding the electronic means to be used, on the party required
to appear, counsel if the party is represented, and the U.S. Trustee. The attendance of an entity
for examination and the production of documentary evidence are compelled in the manner
provided in Federal Rule of Bankruptcy Procedure 9016 for the attendance of witnesses at a
hearing or trial.

Dated: November 10, 2020

                                                        /s/ Teresa C. Azan
                                                             Clerk of Court


Case 3:20-bk-03559       Doc 41    Filed 11/10/20 Entered 11/10/20 14:48:22            Desc Main
                                   Document     Page 1 of 1
